—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Schneier, J.), rendered November 25, 1996, convicting him of assault in the first degree, upon a jury verdict, and imposing sentence.
*500Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), the record established that the defense of justification was disproved beyond a reasonable doubt (see, People v Desmond, 125 AD2d 585). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contention is unpreserved for appellate review and we decline to reach it in the exercise of our interest of justice jurisdiction. S. Miller, J. P., Joy, Goldstein and Schmidt, JJ., concur.